Citation Nr: 0719206	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected intervertebral disc disease of the lumbar 
spine, currently rated 60 percent disabling.

2.  Entitlement to an effective date prior to March 4, 2002, 
for the grant of a 60 percent disability rating for service-
connected intervertebral disc disease of the lumbar spine.

3.  Entitlement to an effective date prior to March 4, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2005, a statement of the case was issued in 
July 2005, and a substantive appeal was received in July 
2005.

In April 2007, the veteran was informed by VA that his 
attorney of record, Richard A. LaPointe, had retired from the 
practice of law, and was notified of his choices for 
representation.  To date, the veteran has not responded to 
such correspondence, nor has he appointed a new 
representative, thus VA will presume that he intends to 
proceed unrepresented.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the May 2005 notice of disagreement, the veteran's former 
representative stated that the veteran believes that there 
are informal and unadjudicated claims in his claims file and 
in the records of VA medical facilities (VAMCs) that entitle 
him to an earlier effective date, and thus requested that VA 
obtain all of his medical records from all VAMCs.  Such 
contention is made, despite the veteran's statements to the 
contrary in August 2004, that his VA outpatient records did 
not contain treatment related to his lumbar spine.  In any 
event, to ensure that VA has exhausted all attempts to assist 
the veteran in obtaining any records that may pertain to his 
claims for an increased rating and earlier effective dates, a 
remand is necessary to obtain all treatment records for the 
period from March 2001 (one year prior to receipt of the 
increased rating claims, see 38 C.F.R. § 3.400(o)(2)), to the 
present from VAMCs in Spokane, Sheridan, Seattle, Billings, 
Helena, Audie Murphy, and any other VAMC identified.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to all issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that an  
effective date for the award of benefits will be assigned if 
an increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the veteran's 
treatment records from the Spokane, 
Sheridan, Seattle, Billings, Helena, 
Audie Murphy VAMCs for the period March 
2001, to the present.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.  

3.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issues on appeal.  
The veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond before this case is returned 
to the Board.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




